DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim [2011/0310543].
Regarding claim 1, Kim teaches:
A display device, comprising: an array substrate [§0034, item 112] comprising a peripheral region [fig. 3, area outside of AA region, §0028] and a display region [area AA], 
and further comprising a peripheral grounding line that is located in the peripheral region and surrounds the display region [fig. 3, line 114];
and at least two driving units located on at least one side of the array substrate [fig. 3, DPP1 – DPP3],
wherein the driving unit comprises at least one grounding pin, a grounding pin of at least one of the driving units  is connected to the peripheral grounding line, and at least one grounding pin of each of two adjacent driving units is electrically connected [fig. 3, note driving units connected by grounding line 114]

Regarding claim 2, Kim further teaches:
at least one first auxiliary lead line, the first auxiliary lead line is located in the peripheral region and arranged along a first side edge of the array substrate, and the first side edge is the side edge where the driving units are located [fig 3, line 114a];
the at least one grounding pin comprises a first grounding pin, and first grounding pins of two adjacent driving units are connected by one of the first auxiliary lead lines [fig. 3, note line 114a connecting DPP1 And DPP2 units].

Regarding claim 3, Kim further teaches:
further comprises an auxiliary grounding lead line located in the peripheral region, and the first auxiliary lead line is electrically connected to the peripheral grounding line through the auxiliary grounding lead line [line 114b].

Regarding claim 13, Kim further teaches:
wherein the peripheral grounding line is located at the outermost side of the peripheral region [fig. 3, note line 114b on periphery of the device]

Regarding claim 14, Kim further teaches:
wherein the peripheral grounding line is located at a source drain metal layer and/or a gate metal layer [fig. 3, items 114b and 140 are on same layer].

Regarding claim 15, Kim further teaches:
wherein the number of the driving units is 2-10 [fig. 3, 3 driving units]

Regarding claim 16, Kim further teaches:
wherein the driving unit is a flip chip thin film circuit [§0049].

Regarding claim 17, Kim further teaches:
wherein the array substrate further comprises: a gate driving circuit located in the peripheral region and at a side of the peripheral grounding line close to the display region [fig. 3, item 140].

Regarding claim 18, Kim further teaches:
further comprising a printed circuit board, wherein a grounding lead line of the printed circuit board is electrically connected to the grounding pin of the driving unit [§0048, note PCB 126.

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art does not teach “…wherein the auxiliary grounding lead line comprises a first sub-lead and a second sub-lead; the first sub-lead extends along the first side edge, and two ends of the first sub-lead are connected to two ends of the peripheral grounding line, respectively; the second sub-lead is in one-to-one correspondence with the first auxiliary lead line, and two ends of the second sub-lead are connected to the first sub-lead and a corresponding first auxiliary lead line, respectively.”
Regarding claim 5, the prior art does not teach “wherein the array substrate further comprises a second auxiliary lead line that is in one-to-one correspondence with the first auxiliary lead line and arranged along the first side edge and located at a side of the corresponding first auxiliary lead line away from the display region; the at least one grounding pin further comprises a second grounding pin, and second grounding pins of two adjacent driving units are connected by one of the second auxiliary lead lines.
Regarding claim 6, the prior art does not teach “wherein the at least one grounding pin comprises a third grounding pin, and two ends of the peripheral grounding line are connected to third grounding pins of two outermost driving units in an arrangement direction of the at least two driving units.”
Regarding claims 7 and 9, the prior art does not teach “further comprising a silver glue dot disposed on the array substrate and located in the peripheral region, wherein the array substrate further comprises a silver glue dot grounding lead line located in the peripheral region, and the silver glue dot is connected to one of grounding pins through the silver glue dot grounding lead line.”
Regarding claim 8, the prior art does not teach “…wherein there are at least two silver glue dots and at least two silver glue dot grounding lead lines, the silver glue dots is in one-to-one correspondence with the silver glue dot grounding lead lines, two of the silver glue dot grounding lead lines are located at two ends of a first side edge, respectively, and the first side edge is the side edge where the driving units is located.”
Regarding claims 10-12, the prior art does not teach “…wherein the array substrate further comprises: a test line located in the peripheral region and at a side of the peripheral grounding line close to the display region, and at least one of the driving units further comprises a test pin connected to the test line.

Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 19-20, the prior art does not teach “… an array substrate comprising a peripheral region and a display region, wherein the peripheral region surrounds the display region; at least two driving units located at a first side edge of the array substrate; a color filter substrate in a connection with the array substrate to form a cell between two substrates opposite to each other; and a silver glue dot located in the peripheral region and connected to the array substrate and the color filter substrate, respectively, wherein the driving unit comprises a first grounding pin, a second grounding pin, a third grounding pin and a fourth grounding pin; along an arrangement direction of the driving unit, the third grounding pin, the fourth grounding pin, the first grounding pin and the second grounding pin on a m-th driving unit are arranged sequentially, and the second grounding pin, the first grounding pin, the fourth grounding pin and the third grounding pin on a n-th driving unit are arranged sequentially, wherein m is an odd number and n is an even number; the array substrate comprises a peripheral grounding line, a first auxiliary lead line, a second auxiliary lead line, an auxiliary grounding lead line and two silver glue dot grounding lead lines which are located in the peripheral region; the peripheral grounding line surrounds the display region and is arranged along a second side edge other than the first side edge of the array substrate, and two ends of the peripheral grounding line are connected to the third grounding pins of two outermost driving units in the arrangement direction of the at least two driving units, respectively; the first auxiliary lead line is arranged along the first side edge of the array substrate, and first grounding pins of two adjacent driving units are connected by one of the first auxiliary lead lines; the auxiliary grounding lead line comprises a first sub-lead and a second sub-lead, the first sub-lead extends along the first side edge, two ends of the first sub-lead are connected to two ends of the peripheral grounding line respectively, the second sub-lead is in one-to-one correspondence with the first auxiliary lead line, and two ends of the second sub-lead are connected to the first sub-lead and a corresponding first auxiliary lead line, respectively; the second auxiliary lead line is in one-to-one correspondence with the first auxiliary lead line and arranged along the first side edge and located at a side of a corresponding first auxiliary lead line away from the display region, and second grounding pins of two adjacent driving units are connected by one of the second auxiliary lead lines; one end of each of the two silver glue dot grounding lead lines is connected to a corresponding silver glue dot, respectively, and the other end of each of the two silver glue dot grounding lead lines is connected to the fourth grounding pin of each of the two outermost driving units in the arrangement direction of the at least two driving units, respectively.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625